Notice of Allowance

Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument is found persuasive.
Applicant argues that the cited prior art does not disclose or suggest that the cited cutting head is provided with switchable means, which allow selecting one of the optical fibre or the other, namely for automatically switching the multiple cutting sources in each head. 
The claimed invention is a double fibre cutting system for laser cutting sheet metal comprising: 
- A cutting machine having a mobile gantry and fixed metal sheets, 
- Multiple heads for both straight cutting and bevel cutting, 
- Multiple cutting sources in each cutting head, 
- Laser generator including switchable fibre outlets controlled by a set of parameters for cutting thin and thick metal sheets, namely: 
- diameter of the laser beam, - focal distance of the laser beam, - focal zone (Zf) of the laser beam, and - diameter of the cut or spot to be produced, 
- An optical chamber to which arrival fibres and are connected and the optical chamber is in connection with in each cutting head, wherein the cutting heads are equipped to automatically switch the multiple cutting sources in each head, and wherein the arrival fibres and each have a different inner diameter.

The second closest prior art would be Sakurai et al (US 2006/0157457). Sakurai teaches an optical chamber to which arrival fibres and are connected, and wherein the arrival fibres and each have a different inner diameter. However, Sakurai does not teach a laser generator including switchable fibre outlets controlled by a set of parameters. The fiber outlet taught by Sakurai are not separated operable as required by the claimed invention. It would not be obvious to operate the laser generators of Sakurai individually because the system of Sakurai would not function for its intended use as the system requires a single laser or multiple lasers combined into one beam.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761